Johnston, Ch.
I concur in the result; the bill was insufficient in not alleging that the wife had no other property. She might have had real estate, and the husband’s interest in that might have been subjected to the law; but I do hot think the case of Brickenhoff v. Brown ought to be applied in this case. Neither do I think the point ruled was a necessary point, or decided by Scriven v. Bostick, or Perry v. Nixon. I think an allegation and proof of insolvency in such cases is as good as the exhaustion of legal remedies.